DETAILED ACTION
This Office Action is in response to Application filed on 20 January 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong, U.S. Patent 5,537,665, hereinafter referred to as “Truong”.

Referring to claim 1, Truong discloses a fault tolerant computer system (See Col. 5, lines 40-42). - An apparatus comprising: 
Truong discloses redundant processors a buffer network in all channels (See Col. 4, lines 38-53). - a main core processor configured to receive a first signal through a first main buffer, a second signal through a second main buffer, a third signal through a third main buffer and a fourth signal through a fourth main buffer; 
Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). - a shadow core processor configured to receive the first signal through a first shadow buffer, the second signal through a second shadow buffer, the third signal through a third shadow buffer and the fourth signal through a fourth shadow buffer; and 
Truong discloses modules that provide output free of glitches (See Col. 4, lines 3-19). - a first glitch suppression buffer coupled to a common node of an input of the first main buffer and an input of the first shadow buffer.

Referring to claim 2, Truong discloses a clock signal (See Col. 4, lines 3-19). The apparatus of claim 1, wherein the first signal is a clock signal.

Referring to claim 3, Truong discloses a plurality of modules that output a signal free of glitches (See Col. 4, lines 3-19). - The apparatus of claim 1, further comprising: a second glitch suppression buffer coupled to a common node of an input of the second main buffer and an input of the second shadow buffer.

Referring to claim 4, Truong discloses a reset signal (See Col. 4, lines 20-37). - The apparatus of claim 3, wherein: the second signal is a reset signal.

Referring to claim 5, Truong discloses a plurality of modules that output a signal free of glitches (See Col. 4, lines 3-19). - The apparatus of claim 1, further comprising: a third glitch suppression buffer coupled to a common node of an input of the third main buffer and an input of the third shadow buffer.

Referring to claim 6, Truong discloses input signals (See Col. 4, lines 3-19). - The apparatus of claim 5, wherein: the third signal comprises a plurality of test signals.

Referring to claim 7, Truong discloses input signals (See Col. 4, lines 3-19). -  The apparatus of claim 1, wherein: the fourth signal comprises a plurality of data signals.

Referring to claim 10, Truong discloses outputting the modules to all channels (See Col. 4, lines 38-53). - The apparatus of claim 1, wherein: the first glitch suppression buffer is placed at an end of a common path of the first signal before the first signal is routed to two different signal paths connected to the main core processor and the shadow core processor, respectively.

Referring to claim 11, Truong discloses a method (See Col. 1, lines 8-11). -  A method comprising: 

Truong discloses modules that provide output free of glitches (See Col. 4, lines 3-19).  Truong discloses redundant processors a buffer network in all channels (See Col. 4, lines 38-53). - placing a first glitch suppression buffer at an end of a first common signal path to suppress glitches of a first signal before the first signal flows into two different signal paths coupled to a main core processor and a shadow core processor, respectively; 
Truong discloses a plurality of modules, thus a second, that provide output free of glitches (See Col. 4, lines 3-19).  Truong discloses redundant processors a buffer network in all channels (See Col. 4, lines 38-53). - placing a second glitch suppression buffer at an end of a second common signal path to suppress glitches of a second signal before the second signal flows into two different signal paths coupled to the main core processor and the shadow core processor, respectively; and 
Truong discloses a plurality of modules, thus a third, that provide output free of glitches (See Col. 4, lines 3-19).  Truong discloses redundant processors a buffer network in all channels (See Col. 4, lines 38-53). - placing a third glitch suppression buffer at an end of a third common signal path to suppress glitches of a third signal before the third signal flows into two different signal paths coupled to the main core processor and the shadow core processor, respectively.

Referring to claim 12, Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses a clock signal (See Col. 4, lines 3-19). -  The method of claim 11, further comprising: delaying the first signal by adding a plurality of first main buffers between an output of the first glitch suppression buffer and the main core processor, the first signal being a clock signal; 
Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses a reset signal (See Col. 4, lines 20-37). - delaying the second signal by adding at least one second main buffer between an output of the second glitch suppression buffer and the main core processor, the second signal being a reset signal; and 
Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses input signals (See Col. 4, lines 3-19). - delaying the third signal by adding at least one third main buffer between an output of the third glitch suppression buffer and the main core processor, the third signal comprising a plurality of test signals.

Referring to claim 13, Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses a clock signal (See Col. 4, lines 3-19). -   The method of claim 11, wherein: delaying the first signal by adding a plurality of first shadow buffers between an output of the first glitch suppression buffer and the shadow core processor, wherein the first signal is a ST-20-IND-0665US01-21-clock signal; 
Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses a reset signal (See Col. 4, lines 20-37). - delaying the second signal by adding at least one second shadow buffer between an output of the second glitch suppression buffer and the shadow core processor, wherein the second signal is a reset signal; and 
Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses input signals (See Col. 4, lines 3-19). - delaying the third signal by adding at least one third shadow buffer between an output of the third glitch suppression buffer and the shadow core processor, wherein the third signal comprises a plurality of test signals.

Referring to claim 14, Truong discloses redundant processors with a buffer network in all channels (See Col. 4, lines 38-53). Truong discloses input signals (See Col. 4, lines 3-19). -   The method of claim 11, further comprising: delaying a plurality of data signals by adding at least one fourth main buffer between the main core processor and an end of a common data signal path before the plurality of data signals is routed to two different signal paths coupled to the main core processor and the shadow core processor, respectively; and 
Truong discloses outputting the modules to all channels (See Col. 4, lines 38-53). - delaying the plurality of data signals by adding at least one fourth shadow buffer between the shadow core processor and the end of the common data signal path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong in view of Meriac et al., U.S. Patent App. Pub. 2019/0391888, hereinafter referred to as “Meriac”. 

Referring to claim 9, Truong discloses all the limitations (See rejection of claim 1) except for The apparatus of claim 1, further comprising: a comparator having a first input coupled to an output of the main core processor, and a second input coupled to an output of the shadow core processor, wherein the comparator is configured to compare an output signal of the main core processor with an output signal of the ST-20-IND-0665US01-19-shadow core processor, and detect whether the output signal of the main core processor matches the output signal of the shadow core processor.  However, Truong does disclose redundant processors (See Truong, Col. 4, lines 38-53).
Meriac discloses two processors in lockstep (See Meriac, paragraph 0050).  Meriac discloses an error detector for determining divergences in the outputs of the processors, which is determined by a comparator (See Meriac, paragraphs 0050 and 0054).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the glitch-free processors of Truong with the error detector for two processors in lockstep of Meriac.  This would have been obvious to do because allows for error correction action to be performed when an error is detected (See Meriac, paragraph 0050).

Referring to claim 16, Truong discloses all the limitations (See rejection of claim 11) except for The method of claim 11, further comprising: comparing an output signal of the main core processor with an output signal of the shadow core processor; and detecting whether the output signal of the main core processor matches the output signal of the shadow core processor based on a comparing result of the step of comparing the output signal of the main core processor with the output signal of the shadow core processor.  However, Truong does disclose redundant processors (See Truong, Col. 4, lines 38-53).
Meriac discloses two processors in lockstep (See Meriac, paragraph 0050).  Meriac discloses an error detector for determining divergences in the outputs of the processors, which is determined by a comparator (See Meriac, paragraphs 0050 and 0054).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the glitch-free processors of Truong with the error detector for two processors in lockstep of Meriac.  This would have been obvious to do because allows for error correction action to be performed when an error is detected (See Meriac, paragraph 0050).

Referring to claim 17, Truong discloses a fault tolerant computer system (See Truong, Col. 5, lines 40-42). -  A system comprising: 
Truong discloses modules that provide output free of glitches (See Truong, Col. 4, lines 3-19). - a plurality of glitch suppression buffers configured to suppress a plurality of glitches of a plurality of signals, each of the plurality of glitch suppression buffers being placed at an end of a common path of a corresponding signal before the corresponding signal is routed to two different paths; 
Truong discloses redundant processors a buffer network in all channels (See Truong, Col. 4, lines 38-53). - a main core processor configured to receive the plurality of signals through a plurality of main buffers; 
Truong discloses redundant processors a buffer network in all channels (See Truong, Col. 4, lines 38-53). - a shadow core processor configured to receive the plurality of signals through a plurality of shadow buffers; and 
Truong does not disclose a fault control unit configured to compare an output signal of the main core processor with an output signal of the shadow core processor, and detect whether the output signal of the main core processor matches the output signal of the shadow core processor.  However, Truong does disclose redundant processors (See Truong, Col. 4, lines 38-53).
Meriac discloses two processors in lockstep (See Meriac, paragraph 0050).  Meriac discloses an error detector for determining divergences in the outputs of the processors, which is determined by a comparator (See Meriac, paragraphs 0050 and 0054).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the glitch-free processors of Truong with the error detector for two processors in lockstep of Meriac.  This would have been obvious to do because allows for error correction action to be performed when an error is detected (See Meriac, paragraph 0050).

Referring to claim 18, Truong and Meriac disclose all the limitations (See rejection of claim 17) including Truong discloses a plurality of modules that output a signal free of glitches (See Truong, Col. 4, lines 3-19). - Truong discloses a clock signal (See Truong, Col. 4, lines 3-19).  Truong discloses a reset signal (See Truong, Col. 4, lines 20-37).  Truong discloses input signals (See Truong, Col. 4, lines 3-19). -  The system of claim 17, wherein: the main core processor is configured to receive a clock signal through a first glitch suppression buffer, a reset signal through a second glitch suppression buffer, test signals through a third glitch suppression buffer; and 
Truong discloses a plurality of modules that output a signal free of glitches (See Truong, Col. 4, lines 3-19). - Truong discloses a clock signal (See Truong, Col. 4, lines 3-19).  Truong discloses a reset signal (See Truong, Col. 4, lines 20-37).  Truong discloses input signals (See Truong, Col. 4, lines 3-19). -  the shadow core processor is configured to receive the clock signal through the first glitch suppression buffer, the reset signal through the second glitch suppression buffer, the test signals through the third glitch suppression buffer.

Referring to claim 20, Truong and Meriac disclose all the limitations (See rejection of claim 17) including Truong discloses the redundant processors operate in lockstep (See Truong, Col. 4, lines 20-37). - The system of claim 17, wherein: the main core processor, the shadow core processor and the fault control unit form a dual-core lockstep system.

Allowable Subject Matter
Claims 8, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 5,748,034 to Ketineni et al.
- Glitch removal circuit
U.S. Patent 5,892,897 to Carlson et al.
- Microprocessor with shadow processor including buffers and comparator
U.S. Patent 6,393,582 to Klecka et al.
- Lockstep processor pair

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        October 6, 2022